Citation Nr: 1811939	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-36 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1968 to February 1970 and from April 1970 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2014 and August 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.    

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 


FINDING OF FACT

For the entirety of the appeal period, the Veteran's PTSD more nearly approximates total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for a rating of 100 percent for PTSD have been met for the entire period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017).

2. Entitlement to a TDIU is dismissed as moot.  Vettese v. Brown, 7 Vet. App. 31 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

Increased Rating

The Veteran asserts that he should have a higher rating for PTSD as his symptoms are worse than those contemplated by the currently assigned 50 percent rating.

The Veteran was afforded a VA PTSD examination in February 2014.  He was diagnosed with PTSD and cannabis use disorder.  His PTSD symptoms included anxiety, irritability, chronic sleep impairment, distress at trauma cues, disturbing memories, periodic dreams of trauma, avoidance of materials related to Vietnam, suspiciousness, detachment from others, lack of participation in social things, impaired judgment, and circumstantial, circumlocutory or stereotyped speech.  In particular, the Veteran was a loner who lived by himself and interacted little with people.  Although he was friendly and "chit-chat[ted]" with neighbors, he had not established any long-term friendships or hanged out with buddies.  In the past four years, he had a succession of short-term relationships with women.  He reported that he had verbal confrontations but no physical altercations.  However, he related that he once grabbed his girlfriend in anger but after realizing what he had done, he stopped himself.  With respect to his family, he had not had any contact with his four children for most of his life.  In his free time, the Veteran spent time cooking, eating, watching television, and occasionally went out to a movie or dinner.  On examination, the Veteran appeared to be in a relaxed and upbeat mood.  Yet, he was serious when he discussed content congruent material.  The examiner determined that he had occupational and social impairment with reduced reliability and productivity.  The examiner added that the Veteran's PTSD accounted for the majority of the Veteran's impairments and led to his social isolation, relationship difficulties, and general problems relating to or connecting with people.

In May 2016, the Veteran was provided an additional VA PTSD examination.  The examiner diagnosed other specified depressive disorder, cannabis use disorder, and alcohol use disorder.  The examiner stated that the Veteran's other specified depressive disorder was the progression/continuation of his previously diagnosed PTSD and accounted for mild depressive symptomatology in context of alcohol and cannabis use disorder, and significant cluster B personality disorder traits (as evidenced by elevated self-esteem, diminished regard for others' welfare and impulsivity, including five brief marriages, same-aged children by different mothers, multiple concurrent, intimate relationships with younger females, extensive history of substance use disorders, and ongoing substance abuse).  The examiner determined that there was extensive symptom overlap and that it was not possible to differentiate what symptoms were attributable to each individual disorder.  Additionally, the Veteran experienced fragmented sleep, irritability, and rare occasions of violence.  He related that he maintained activities of daily living, initiated conversations with "girls" at the nearby university, and followed his children on Facebook.  He stayed mostly at his apartment but occasionally went for walks and out to eat.  Although he could get angry, he rarely argued with anyone or got into public altercations.  However, once, while driving, he honked at a homeless man crossing the street and then slapped and choked the man after he came to the Veteran's car "running his mouth."  On examination, the Veteran was alert, oriented and cooperative.  His speech and psychomotor activity were normal.  He was in a "happy" mood and his affect was full and congruent.  He did not experience any hallucinations, delusions or obsessions.  He denied suicidal or homicidal ideations.  His thought process was logical and goal directed.  His memory, attention and concentration were within normal limits, but he had limited insight and judgment.  The examiner indicated that although a mental condition had been formally diagnosed, the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

At his May 2017 Board hearing, the Veteran testified that he did not care to be around humans.  He was unmarried, lived alone, and stayed away from people.  He stated that he had a bad attitude and liked being alone or he would become irritable and angry.  However, he occasionally spent time with his daughters and grandchildren.  Additionally, he related that he had nightmares and problems sleeping.  He "hit the ground" if a car backfired or would "lose it" at the sound of shooting fireworks or crying children.  He was hypervigilant and would not go into a house without the door being closed and locked.

A review of the record shows that the Veteran receives treatment at the VA Medical Center for various disabilities.  However, there is no indication from the record that his PTSD symptoms are manifestly different than those reported at his VA examinations.  

The Board finds that the Veteran is entitled to a 100 percent rating for the entire period on appeal.  In this regard, the Board finds that the Veteran is considered to have total occupational and social impairment for the entire period on appeal.  The evidence reflects that the Veteran's PTSD has been manifested by sleep impairment, nightmares, anxiety, depression, irritability, isolative and avoidant behaviors, hypervigilance, impaired memory, inappropriate behavior, and an inability to establish and maintain effective relationships.  The Veteran has shown to have significantly impaired impulse control and impairment in judgment.  He has reported being generally friendly with his neighbors; however, he does not have any friends and he does not actively engage in any social settings with any sort of frequency.  While the Veteran has maintained intimate relationships with women, it has been documented in the record that they are generally short term and not entirely appropriate as they are generally with women significantly younger than he.  Further, he has multiple similarly aged children by different women, which is indicative of his inability to maintain appropriate social relationships.  While the Veteran has been noted to be retired, given his inability to maintain appropriate relationships, there is no indication that he would be in a position to interact appropriately with others in an occupational setting, let alone exercise the judgement and impulse control required to be successful in such a setting.  Further, while the Veteran has reported having some relationships with his adult children, the record largely shows that such relationships are not consistent.  Therefore, the Board finds that when the Veteran's disability picture is considered as a whole, it is apparent that the Veteran's symptoms more close approximate those contemplated by a 100 percent rating and as such, a higher rating is warranted for PTSD for the entire period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The Board acknowledges that the results of the VA examinations and the symptoms reported by the Veteran do not indicate that the Veteran has experienced all of the symptoms associated with a 100 percent rating for PTSD.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are intended serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board finds that there is total occupational and social impairment sufficient to warrant a 100 percent rating even though all the specific symptoms listed for that rating are not manifested.  

TDIU

At the outset, the Board notes that in Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeal for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability may be awarded if that disorder is not ratable at the schedular 100 percent level.  However, a separate TDIU rating cannot be awarded base on one service-connected disability if the Veteran is already receiving a 100 percent schedular rating for that disorder.  Buie v. Shinseki, 24 Vet. App. 242 (2010).

In this case, the Veteran has been awarded entitlement to a 100 percent rating for PTSD for the entire period on appeal. A review of the record shows that the Veteran has not alleged that service-connected disabilities, without regard to his PTSD, render him unable to obtain and maintain gainful employment. Therefore, the findings in Bradley are not applicable in this case, and the issue of entitlement to TDIU is moot as the Veteran is in receipt of a schedular 100 percent rating for his PTSD for the entire period on appeal.








	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating of 100 percent for PTSD for the entire period on appeal is granted.

Entitlement to TDIU is dismissed as moot.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


